Exhibit 10.49

KNOLOGY, INC.

RESTRICTED STOCK AWARD CERTIFICATE

Non-transferable

G R A N T  T O

 

 

(“Grantee”)

by Knology, Inc. (the “Company”) of

                     shares of its common stock, par value $0.01 per share (the
“Shares”).

The Shares are granted pursuant to and subject to the provisions of the Knology,
Inc. 2008 Incentive Plan (the “Plan”) and to the terms and conditions set forth
on page 2 hereof (“Terms and Conditions”). By accepting the Shares, Grantee
shall be deemed to have agreed to the Terms and Conditions set forth in this
Certificate and the Plan. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan.

Unless vesting is accelerated as provided in section 2 of the Terms and
Conditions or otherwise in the discretion of the Committee, the Shares shall
vest (become non-forfeitable) in accordance with the following schedule,
provided that the Grantee remains in Continuous Service on each applicable
vesting date:

 

Continuous Service

after Grant Date

  

Percent of Shares Vested

1 Year

   33%

2 Years

   66%

3 Years

   100%

IN WITNESS WHEREOF, Knology, Inc., acting by and through its duly authorized
officers, has caused this Award Certificate to be duly executed.

 

KNOLOGY, INC.    Grant Date:                     
By:                                                                    
Its:    Authorized Officer   



--------------------------------------------------------------------------------

Restricted Stock Award Certificate

 

TERMS AND CONDITIONS

1. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered. If Grantee’s employment with the Company
or any Affiliate terminates for any reason other than as set forth in paragraph
(b) of Section 2 hereof, then Grantee shall forfeit all of Grantee’s right,
title and interest in and to the Restricted Shares as of the date of employment
termination, and such Restricted Shares shall revert to the Company immediately
following the event of forfeiture. The restrictions imposed under this Section
shall apply to all shares of the Company’s Stock or other securities issued with
respect to Restricted Shares hereunder in connection with any merger,
reorganization, consolidation, recapitalization, stock dividend or other change
in corporate structure affecting the Stock of the Company.

2. Expiration and Termination of Restrictions. The restrictions imposed under
Section 1 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):

(a) as to the percentages of the Shares specified on the cover page hereof, on
the respective dates specified on the cover page hereof; provided Grantee is
then employed by the Company or an Affiliate; or

(b) as to all of the Shares, the termination of Grantee’s employment due to
death or Disability; or

(c) the occurrence of a Change in Control.

3. Delivery of Shares. The Shares will be registered in the name of Grantee as
of the Grant Date and may be held by the Company during the Restricted Period in
certificated or uncertificated form. If a certificate for Restricted Shares is
issued during the Restricted Period, such certificate shall be registered in the
name of Grantee and shall bear a legend in substantially the following form:
“This certificate and the shares of stock represented hereby are subject to the
terms and conditions contained in a Restricted Stock Award Certificate between
the registered owner and Knology, Inc. Release from such terms and conditions
shall be made only in accordance with the provisions of such Certificate, copies
of which are on file in the offices of Knology, Inc.” Stock certificates for the
Shares, without the above legend, shall be delivered to

Grantee or Grantee’s designee upon request of Grantee after the expiration of
the Restricted Period, but delivery may be postponed for such period as may be
required for the Company with reasonable diligence to comply, if deemed
advisable by the Company, with registration requirements under the 1933 Act,
listing requirements of any Exchange, and requirements under any other law or
regulation applicable to the issuance or transfer of the Shares.

4. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Restricted Period. Each dividend payment, if any, shall be made no later
than the end of the calendar year in which the dividend is paid to the
shareholders or, if later, the 15th day of the third month following the date
the dividend is paid to shareholders. If Grantee forfeits any rights he may have
under this Certificate, Grantee shall no longer have any rights as a stockholder
with respect to the Restricted Shares or any interest therein and Grantee shall
no longer be entitled to receive dividends on such stock. In the event that for
any reason Grantee shall have received dividends upon such stock after such
forfeiture, Grantee shall repay to the Company any amount equal to such
dividends.

5. No Right of Continued Employment. Nothing in this Certificate shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in the employ of the Company or any Affiliate.

6. Payment of Taxes. Upon issuance of the Shares hereunder, Grantee may make an
election to be taxed upon such award under Section 83(b) of the Code. To effect
such election, Grantee may file an appropriate election with Internal Revenue
Service within thirty (30) days after award of the Shares and otherwise in
accordance with applicable Treasury Regulations. Grantee will, no later than the
date as of which any amount related to the Shares first becomes includable in
Grantee’s gross income for federal income tax purposes, pay to the Company, or
make other arrangements satisfactory to the Committee regarding payment of, any
federal, state and local taxes of any kind required by law to be withheld with
respect to such amount. The withholding requirement may be satisfied, in whole
or in part, by withholding from this Award Shares having a fair market value on
the date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes. The

obligations of the Company under this Certificate will be conditional on such
payment or arrangements, and the Company or its Affiliates will, to the extent
permitted by law, have the right to deduct any such taxes from the award or any
payment of any kind otherwise due to Grantee.

7. Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested on
the date of such amendment or termination.

8. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.

9. Compensation Recoupment Policy. This Award shall be subject to any
compensation recoupment policy of the Company that is applicable by its terms to
Grantee and to Awards of this type.

10. Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.

11. Severability. If any one or more of the provisions contained in this
Certificate is invalid, illegal or unenforceable, the other provisions of this
Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

12. Notice. Notices under this Certificate must be in writing and either
personally delivered or sent by registered or certified US mail, return receipt
requested, postage prepaid. Notices to the Company must be addressed to Knology,
Inc., 1241 O.G. Skinner Drive, West Point, Georgia 31833: Attn: Secretary, or
any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.

 